Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Submission of a Response
Applicant’s submission of a response was received on 7/1/2022.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17-23 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kneib et al. (US 2013/0256235 in IDS) in view of Batty et al. (US 5,717,023).
Regarding claim 17, Kneib teaches a product for dosing contaminated water that functions as a flocculant, the product comprises a powdered water soluble polysaccharide, such as Xanthan, and a powdered multivalent/aluminum cation ([0015]-[0021]). 
It is noted that Kneib does not detail the exact effect of adding the two powders to an aqueous fluid would have on one another and therefore does not explicitly state the polysaccharide and multivalent cations would cause cross linking. However, one skilled in the art would expect the same results from the same type reagents being added. As such, one skilled in the art would have found that the cross linking is an inherent effect of the same polysaccharide being dissolved in an aqueous fluid with multivalent cations being present (see Applicant’s specification Page 3 detailing such an effect for the cross-linking polysaccharides with cations is well known).
Kneib teaches that the flocculation product is a powder and does not teach the powder being dispersed in an anhydrous fluid, such as oils or an alcohol. Batty teaches that in supplying a flocculant powder or solids that can acquire gel characteristics (gel formed by cross linking), it is known in the art to provide the flocculant powder in an oil/melted paraffin/polyethylene glycols (anhydrous fluid comprising a non-polar organic oil or alcohols) thereby avoiding issues of gel formation or other issued caused by exposing the flocculant to water (abstract, C1/L5-28, C2/L32-36, and C5/L34-63). As such, one skilled in the art would have found it obvious to provide the components in Kneib in an anhydrous fluid in order to avoid issues caused by the Kneib components exposure to water and gelling/cross linking prior to being used as a flocculant in a water treatment process. It is noted that Applicant is considering paraffin wax to be considered a non-polar organic oil (see page 8 lines 18-26 considering fluids that are solids above 20 degree C to be oils and not waxes and Page 21 lines 15-27 explicitly considering paraffin wax). 
Regarding claim 18, Kneib teaches that the multivalent cation is aluminum ([0015]).
Regarding claim 19, Kneib teaches that the polysaccharide is Xanthan ([0017]).
Regarding claim 20, it is submitted that the dissolution speeds are based on the type of polysaccharide and type of cation. As Kneib teaches the same types of polysaccharides (Xanthan Guar) and multivalent cations (aluminum), one would expect the same or similar dissolution rates for the respective components even if not explicitly stated. As such, one skilled in the art would expect a faster speed of dissolution for the polysaccharides than the multivalent cations, or it would have been obvious to choose from the list of polysaccharides and multivalent cations in Kneib in order to achieve such an effect.
Regarding claim 21, Kneib fails to teach a viscosifying substance being added as part of the product. Batty teaches that flocculants and viscosifying agents can be added together in the anhydrous fluid/solid dispersion thereby allowing for thickening of the aqueous liquid (abstract and C2/L32-37). As such, one skilled in the art would have found it obvious to provide a viscosifying substance with the modified Kneib product in order to thicken the aqueous fluid and aid in treatment. 
Regarding claims 22-23, Batty teaches that the anhydrous fluid product is solidified by cooling the fluid past its melting point of 30-120 C in order to form a solid substrate (C4/L50-65). 

	Response to Arguments
Applicant's arguments filed 7/1/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., charged polysaccharide) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant alleges that non-charged polysaccharides are incapable of crosslinking. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Applicant has provided no factual support for said position and the specification is wholly silent on the polysaccharide being charged and states that polysaccharide is natural ([0074]-[0075]), which is consistent with Kneib and the claim language. 
Lastly, the claims are a composition claim and the composition is claimed to be Xanthan gum, powdered multivalent cation, and an anhydrous fluid. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER KEYWORTH/Primary Examiner, Art Unit 1777